FINAL ACTION
General Information
The merits of this case have been carefully examined again in light of Applicant's response received 2/2/2022.   The rejection of record under 35 USC § 112, (a) and (b) has not been overcome by the amendment and is hereby repeated and made FINAL. 
Drawings
A. The figure labels are objected to because they are not in accordance with Hague section 405 (a). When the same industrial design is represented from different angles, the numbering shall consist of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc.).  The replacement sheets show labels that contain the abbreviation FIG. This abbreviation must be removed from the figure labels on the drawings.
B. The positioning of the subject matter shown in each view is objected to under 37 CFR 1.84(h) which states that the views should be presented in an upright position. The subject matter in 1.5, 1.6 and 1.9 is tilted and not presented in an upright manner. This reduces the legibility of the figures as a whole. Corrected figures are required with the subject matter shown in an upright position. The examiner has amended 1.5, 1.6 and 1.9 below to show the figures in an upright position. In this position the appearance of the shoe is legible and the rise of the toe at the front of the shoe is visible which is important for consistency with the other views.

    PNG
    media_image1.png
    787
    578
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    401
    369
    media_image2.png
    Greyscale

REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02) If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
FINAL Refusal- Claim Rejection under 35 U.S.C. §112(a) and (b).
The claim is AGAIN AND FINALLY rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The drawings are of poor quality and lack clear description of the contours and surfaces of the claim. For this reason, the three dimensional shape and configuration of the channels on the top of the shoe sole are open to conjecture since each view lacks clear and consistent drawing and description of the contours. It is not clear if surfaces are open or what the shape of the channel is. The views lack clear surface description and clear, consistent, accurate drawing descriptions. 
1. The line quality combined with the scale of the figures is poor and causes merging lines that show the details of the side channels as solid black. Additionally, surface shade lines merge to form solid thick black portions on the shoe sole. For this reason, the quality of the amendment cannot be carefully examiner for consistency because the lines form solid black portions. Additionally, this creates inconsistencies in the appearance of the claim between the views. 
Solid heavy black portions and jagged lines are identified by the examiner below. The following examples are taken directly from the file submitted to the office on 2/2/2022 and made available to the Examiner in the supplemental content of the file.


    PNG
    media_image3.png
    339
    465
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    787
    526
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    375
    363
    media_image5.png
    Greyscale

Inconsistent appearances are created due to the poor line quality and scale.

    PNG
    media_image6.png
    486
    1014
    media_image6.png
    Greyscale

2. The “channel features” along the sides of the shoe sole upper are not consistently drawn between the views and the disclosure lacks a cross sectional view and/or descriptive surface shading to definitely understand one exact appearance of the channel. The configuration of the channel and the relationship between the channel, high edges and the side walls of the channels of the shoe sole are unclear. See below.

    PNG
    media_image7.png
    911
    730
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    898
    1223
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    1258
    1301
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    1324
    1644
    media_image10.png
    Greyscale

The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112, first paragraph).  Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.
Based on comments filed 2/2/2022 it appears you may need assistance with filing procedures. If you find that you need additional support with USPTO filing procedures, the following resources are available to you:
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 9:00- 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on 571-270-3536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915